Citation Nr: 0105178	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1968 to 
August 1988, at which time he retired from the military.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and was remanded by the Board in 
February 2000 for additional development.  


FINDING OF FACT

Degenerative disc disease of the cervical spine is shown to 
be productive of no more than mild disability, moderate 
limitation of motion, and minimal functional impairment.  


CONCLUSION OF LAW

A 20 percent rating is warranted for degenerative disc 
disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5293, 5290 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his degenerative disc disease of 
the cervical spine is more severely disabling than currently 
rated and, therefore, warrants a higher evaluation.  

Service medical records, while showing that the appellant was 
treated for lumbar spine disability, diagnosed as 
spondylolysis with spondylolisthesis at L4-L5, do not show 
any complaint or finding of a cervical spine disorder.  

Military medical facility records dated subsequent to the 
appellant's August 1988 retirement from military service 
include a September 1988 cervical spine X-ray that revealed 
very minimal degenerative changes and narrowing at the C3-4 
and C6-7 intervertebral disc space levels, a February 1989 
assessment of degenerative joint disease of the cervical 
spine, and an October 1991 cervical spine X-ray that noted 
mild degenerative changes.  

At a July 1991 VA orthopedic examination, the appellant 
reported a history of intermittent neck pain.  Range of 
motion testing of the cervical spine revealed that forward 
flexion was to 45 degrees, backward extension was to 50 
degrees, lateral flexion was to 30 degrees, and rotation was 
to 55 degrees, and there was no apparent pain on motion of 
the cervical spine.  The diagnosis was moderate degenerative 
disc disease of the cervical spine.  

At a February 1994 VA spine examination, the appellant 
reported that he experienced constant pain in the cervical 
spine that included periods of exacerbation described as a 
popping and pulling sensation, and which was worse in cold 
weather and with fatigue.  The diagnosis was degenerative 
disc disease of the cervical spine.  

An MRI scan of the cervical spine at a military medical 
facility in April 1997 revealed normal alignment and 
prominent posterior osteophytes at several levels, including 
C3-4, C4-5, and C6-7, with the findings at the C3-4 level 
appearing to be the most severe.  Definite spinal stenosis 
was seen at C3-4 and C5-6.  A report of subsequent 
neurological consultation by W. J. Leuschke, M.D. in April 
1997 noted that the appellant complained of difficulty with 
pain and tingling in his neck and upper arms.  It was 
reported that needle examination revealed scattered changes 
that suggested a mild to moderate proximal nerve irritation, 
most obvious in the C6 myotome bilaterally.  

At a July 1997 VA spine examination, the appellant complained 
of constant aching neck pain that radiated down both upper 
extremities, worse on the right.  He indicated that movement 
of the right arm and lying on the right shoulder exacerbated 
the pain.  The examination focused on the appellant's lower 
back complaints, but the diagnoses included cervical spine 
degenerative disc disease.  

In March 2000, the appellant underwent an MRI and a CT scan 
of his cervical spine at a military medical facility.  The 
impressions from the MRI were mild Grade I spondylolisthesis 
at C4-C5, cervical spondylosis with bilateral neural 
foraminal narrowing at C3-C4, mild right neural foraminal 
narrowing at C5-C6, and very mild narrowing of the left 
neural foramen at C6-C7.  The impression from the CT scan was 
C3-C4 spondylolisthesis and spondylosis, most pronounced at 
C5-C6.  

A history of spontaneous onset of neck pain twenty years 
before was noted at a March 2000 VA spine examination, but 
the appellant recalled no incident which caused the pain.  He 
stated he had a past medical history of spinal scoliosis.  He 
described headaches associated with his discomfort and 
radiation to both elbows.  It was reported that he did not 
wear a cervical collar or braces, did not use aids, and had 
not indicated that his condition had caused limitation of any 
particular function.  Examination revealed a positive forward 
compression sign with discomfort radiating to the posterior 
cervical spine.  There was some tenderness of the anterior 
cervical spine bilaterally.  No spasm of any major muscle 
group was demonstrated.  Biceps, triceps and radial reflexes 
were active bilaterally, and there was no atrophy of either 
major muscle group of the arm.  Circumference was comparable 
bilaterally at 12' in the mid arm, and the mid proximal 
forearm had a circumference bilaterally of 11" and [no] signs 
of any atrophy.  There was no weakness in abduction of either 
shoulder, or in flexion or extension of the elbows.  Wrist 
extension was normal.  Range of motion testing for the neck 
revealed that lateral tilting was to 50 and 45 degrees, right 
and left, respectively, that rotation was to 70 and 65 
degrees, right and left, respectively, that extension was to 
35 degrees, and that flexion was to 30 degrees.  It was noted 
that X-rays of the cervical spine, taken on 06/14/00, 
revealed evidence of degenerative disk disease at C3-4, C5-6, 
and C6-7, with foraminal encroachment at those levels, and 
that the March 2000 MRI and CT of the cervical spine had 
revealed cervical spondylosis.  The examiner opined that 
while X-ray evidence confirmed the presence of degenerative 
disk disease, there were few findings suggestive of any 
functional impairment, which was supported by the fact that 
the appellant had no sensory loss, no motor loss, and 
excellent reflexes throughout his upper extremities.  
Functional loss was considered to be little to minimal based 
on the clinical examination.  

After interpreting an October 1, 1975, service medical record 
as identifying a history of cervical spondylosis, when such 
record actually showed spondylolysis with spondylolisthesis 
at L4-L5, and noting that very minimal degenerative changes 
were revealed in the cervical spine on a September 1988 
cervical spine X-ray and that degenerative joint disease of 
the cervical spine was diagnosed in February 1989, the RO, in 
a December 1989 rating decision, granted service connection 
for degenerative joint disease of the cervical spine on a 
direct basis, assigning a noncompensable rating under 
Diagnostic Code 5003,from September 1, 1988.  An August 1991 
rating decision rated the appellant's degenerative disc 
disease of the cervical spine and degenerative arthritis of 
the lumbar spine as one entity and assigned a 10 percent 
rating.  A February 1993 Board decision determined that the 
service-connected cervical and lumbar spine disorders should 
be rated separately, and assigned a 10 percent rating for 
each disorder.  A March 1993 rating decision implemented the 
Board's February 1993 decision, making the effective dates 
for the separate 10 percent ratings September 1, 1988.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Because the most recent clinical findings (March 2000 
VA examination) show that the appellant had no sensory loss, 
no motor loss, and excellent reflexes throughout his upper 
extremities, the Board finds that the evidence does not 
demonstrate that the appellant's degenerative disc disease in 
the cervical spine is productive of more than mild 
disability.  Therefore, a higher rating under Diagnostic Code 
5293 is not warranted.  

However, the Board has considered whether the appellant's 
cervical spine disability may be assigned a higher rating 
based on limitation of motion.  Limitation of motion in the 
cervical spine is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  If one accepts that normal ranges of 
motion for the cervical spine consist of forward flexion to 
60 degrees, backward extension to 75 degrees, lateral 
extension to 40 degrees, and rotation to 55 degrees, then the 
current range of motion in the appellant's neck is shown to 
be moderately limited.  Forward flexion and backward 
extension were shown to be 30 and 35 degrees, respectively, 
at the March 2000 VA examination, while lateral tilting was 
to 50 and 45 degrees, right and left, and rotation was to 70 
and 65 degrees, right and left.  Although the lateral 
extension and rotation in the neck are no more than slightly 
limited, the flexion and extension currently shown in the 
appellant's neck fall into a range indicative of moderate 
limitation.  Therefore, the Board finds that a 20 percent 
rating is warranted for the appellant's neck disability due 
to limitation of motion.  A rating higher than 20 percent, 
based on limitation of motion of the cervical spine, is not 
warranted because flexion is not shown to be limited to 20 
degrees, nor is extension shown to be limited to 25 degrees.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and tingling in his 
neck, the Board does not find that his neck disability has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation awarded by this 
decision.  The examiner at the March 2000 VA spine 
examination stated that there were few findings suggestive of 
any functional impairment associated with the appellant's 
cervical spine, as evidenced by the fact he had no sensory 
loss, no motor loss, and excellent reflexes throughout his 
upper extremities.  The examiner opined that functional loss 
was little to minimal.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
degenerative disc disease of the cervical spine on the basis 
of functional disability.  


ORDER

A 20 percent rating for degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

